Citation Nr: 0425864	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-02 389	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for left knee disability, 
including arthritis and residuals of total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified before the 
undersigned at a hearing held at the RO in May 2004.


FINDING OF FACT

The veteran's left knee disability, including arthritis and 
residuals of total knee arthroplasty, did not originate in 
service or within one year of his discharge therefrom.


CONCLUSION OF LAW

Left knee disability, including arthritis and residuals of 
total knee arthroplasty, was not incurred in or aggravated by 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, a November 2002 rating decision denied 
entitlement to service connection for left knee disability.  
The record reflects that the veteran was provided with notice 
of the November 2002 rating decision, and was provided with a 
statement of the case in January 2003 which notified him of 
the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  In addition, the veteran was specifically 
advised by VA in an April 2002 correspondence of what 
evidence VA would obtain on his behalf and of what evidence 
he was responsible for submitting.  The correspondence also 
advised him of the information and evidence necessary to 
substantiate his claim, and advised him to submit any 
relevant evidence in his possession.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
April 2002 correspondence notified him as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent and available records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  
38 U.S.C.A. § 5103A.  The record contains private medical 
records for October 1979 to April 2002 (including from Dr. R. 
Kruse, the Swedish Medical Center and Orthopedic Physicians 
of Colorado), as well as a photograph and news article 
submitted by the veteran in May 2002, and a January 2003 
statement by Dr. R. Kruse.  The Board notes that the 
veteran's service medical records are not on file.  In April 
2002, the National Personnel Records Center (NPRC) indicated 
that the veteran's service medical records were likely 
destroyed by a fire at that facility and were unavailable, 
and that no Surgeon General's Office abstracts for the 
veteran were available.  Under such circumstances, there is a 
heightened duty to reconstruct service medical records.  See 
generally, Cuevas v. Principi, 3 Vet. App. 543, 548 (1992); 
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  

The record reflects that the RO attempted to reconstruct the 
veteran's service medical records to the extent possible.  
The veteran was advised in January 2003 of alternative 
sources of medical records, requested to submit any service 
medical records in his possession, advised to complete and 
return an NA Form 13055 to assist in researching alternative 
sources of his service medical records, and requested to 
identify any sources of post-service medical treatment for 
his left knee disorder.  In August 2003 he was again advised 
of alternative sources of medical records, requested to 
submit any service medical records in his possession, and 
advised to complete and return an NA Form 13055.  Later in 
August 2003 the veteran returned a partially completed NA 
Form 13055 and essentially indicated that he had no further 
information to provide.  In an accompanying statement he 
indicated that he was treated in service at the Minter Field 
Hospital in Bakersfield, California and at Kansas State 
College or Kansas State Teacher's College by a service 
physician.  

In November 2003, and after having been given the information 
provided by the veteran, the NPRC indicated that additional 
specificity was required with respect to the company, 
battalion and regiment to which the veteran was assigned as 
to each claimed incident in service.  The veteran was advised 
of NPRC's response in January 2004, but later in January 2004 
he indicated that he had provided all the information he 
could concerning his locations and assigned units at the time 
of his claimed incidents.  In January 2004 the NPRC indicated 
that the Minter Field Hospital records did not contain any 
patient lists, and that the index of requestable records 
maintained by NPRC did not include Kansas State College or 
Kansas State Teacher's College.  The veteran was advised of 
the NPRC's response in February 2004.  In March 2004 the 
veteran indicated that he had no more information or evidence 
to provide.

In light of the above, the Board concludes that VA's duty to 
assist the veteran in reconstructing his lost service medical 
records has been met, and the Board is not aware of any other 
alternative sources of service medical records for the 
veteran.  The Board additionally notes that VA has obtained 
medical records from each source specifically identified by 
the veteran.  While the veteran, at his May 2004 hearing, 
indicated that he had been treated for left knee problems 
continuously since service, he did not identify the source of 
any such treatment for any year prior to 1979, indicated that 
he did not know of any records prior to that time which would 
be available, and stated that he did not have any additional 
medical records to submit.  The Board points out that the 
veteran was provided with the forms for authorizing VA to 
obtain medical records on his behalf.  As indicated above, VA 
has obtained medical records from each source identified by 
the veteran.  The Board consequently concludes that VA's duty 
to assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

The record reflects that the veteran has not been afforded a 
VA examination addressing the etiology of any left knee 
disability.  As will be discussed in further detail below, 
however, there is no evidence, other than a news article, 
suggesting the presence of a left knee injury or condition in 
service.  Although the veteran has submitted a news article 
indicating that around April or May of 1942 he was recovering 
from injuries received in an automobile accident, the article 
does not suggest that his left knee was involved or otherwise 
provide any information concerning the nature of any of the 
referenced injuries.  In essence, there is no medical 
evidence on file suggesting the presence of any left knee 
injury or disorder in service, and there moreover is no post-
service evidence of any left knee disorder until decades 
after service.  In the absence of medical evidence suggestive 
of left knee injury or disability in service or for decades 
thereafter, referral of this case for a VA examination or 
opinion as to whether any current left knee disability 
originated in service would in essence place the reviewing 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
links a current left knee disability to his period of service 
would necessarily be based solely on any uncorroborated 
assertions by the veteran regarding his medical history.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In short, there is no 
suggestion, except by unsubstantiated allegation, that any 
left knee disability may be associated with an established 
event, injury or disease in service.  38 C.F.R. § 3.159(c)(4) 
(2003).  See Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).

The Board notes that the veteran has submitted a January 2003 
statement by Dr. R. Kruse who concludes, based on the 
veteran's assertion that he injured his left knee in May 1942 
and again in August 1942, that the two injuries could very 
well be related to the current left knee disability.  As will 
be discussed in further detail below, however, and in light 
of the discussion in the preceding paragraph, the Board finds 
that Dr. Kruse's opinion is premised upon an unsubstantiated 
account, and is of no probative value.

Accordingly, the Board finds that referral of the case for 
the purpose of obtaining a medical opinion regarding whether 
any left knee disability is etiologically related to service 
is not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).




Factual background

The veteran's service medical records are not on file, and 
efforts to obtain alternative sources of his records, 
including Surgeon Generals' Office extracts and sick or 
morning reports, have been unavailing.  Service personnel 
records show that he underwent training as a glider pilot.

On file are private treatment records for October 1979 to 
April 2002 which show that the veteran presented in 1982 for 
right knee complaints attributed to degenerative tearing of 
the medial meniscus.  In October 1987 he presented with a 
six-month history of left knee problems; he did not refer to 
any injury occurring in service or to any left knee problems 
occurring prior to 1987, and X-ray studies showed 
degenerative changes affecting the knee.  In April 1988 he 
reported experiencing continued problems with his left knee, 
and explained that he had run the Bolder Boulder race for a 
number of years; he was diagnosed with degenerative changes 
in the knee.  A June 2000 note indicates that he had been 
having left knee symptoms since 1990.  Another June 2000 
note, in recording the veteran's past medical history in 
connection with bilateral knee complaints, makes no reference 
to any left knee injury in service.  The veteran underwent a 
total left knee arthroplasty in June 2001.

In several statements on file and at his May 2004 hearing, 
the veteran maintains that he sustained two injuries to his 
left knee in service.  According to the veteran, the first 
occurred around May 1942 at Minter Field in Bakersfield, 
California and involved a jeep rolling over his left leg.  
The second incident, occurring around August 1942 or several 
months later, involved the crash of a glider in which he was 
flying.  He indicates that he wore bandages for months 
following the first incident, and that his leg was bruised by 
the accident, but not broken.  With respect to the second 
injury, he contends that his leg was left torn and bleeding, 
and that surgery was advised.  The veteran testified that his 
left knee remained painful throughout the remainder of his 
service, and that since service he has used bandages and pain 
killers, and has occasionally required the draining of fluid 
from his knee; he indicated that he received continual 
treatment for the left knee since service.  The veteran 
clarified that he never ran in the Bolder Boulder 10K race, 
but rather walked the event.
 
Received in May 2002 was a photograph of a person standing 
next to an airplane the veteran asserts is of the type in 
which he injured his left knee in a crash.  Also received in 
May 2002 was a news article which reports that the veteran 
was recovering from injuries received in April or May 1942 in 
an automobile accident at Bakers Field, California.

In a January 2003 statement, R. Kruse, M.D., indicates that 
he reviewed the statements by the veteran concerning the two 
left knee injuries occurring in service.  Dr. Kruse explained 
that according to the veteran, the first occurred in May 1942 
and involved a jeep rolling over and injuring the left leg; 
the veteran explained that he was treated for the injury and 
experienced a long-term recovery, and Dr. Kruse noted that 
the exact injury was more of a strain and meniscal problem.  
Dr. Kruse noted that the second injury occurred in a glider 
accident.  Dr. Kruse concluded that the two injuries reported 
by the veteran could very well be related to the progressive 
degeneration of the left knee that eventually required left 
total knee arthroplasty.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service incurrence of arthritis during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

As discussed previously, the veteran's service medical 
records are not on file.  Nor have any alternative 
contemporary sources of medical records for the veteran been 
located.  The record is devoid of any evidence, medical or 
otherwise, of left knee disability until 1987, and the 
clinical treatment records on file are silent for any mention 
of left knee injury or disability in service.  The first 
reference on file to left knee injury or disability in 
service is contained in the veteran's March 2002 claim for 
service connection for left knee disability.

The veteran has submitted a news article indicating that he 
sustained injuries of some sort around April or May of 1942.  
He also has submitted a photograph of an aircraft he contends 
is of the same type as the one involved in the second claimed 
injury to his knee.  The Board points out, however, that the 
news article does not describe the injuries from which the 
veteran was recovering, and does not otherwise suggest that 
the left knee was involved.  With respect to the photograph, 
the Board notes that it does not even remotely suggest the 
occurrence of the aircraft crash claimed by the veteran.

The Board notes that there is no indication that the veteran 
is qualified through education, training or experience to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2003).  After 
reviewing his statements and testimony, as well as the news 
article, photograph, and the medical records on file, the 
Board concludes that his statements and testimony concerning 
the occurrence of left knee injuries and disability in 
service are of little probative value and not deemed to be 
credible evidence.

In this regard the Board finds it particularly probative that 
the first reference in the clinical records on file to any 
left knee disability occurs in October 1987, more than 30 
years after service, despite the veteran's assertion that he 
continually sought treatment for left knee complaints, and 
that there is no indication that he at any point reported a 
history of left knee injury or disability in service to his 
treating physicians.  The first occasion in the record on 
which the veteran asserted that his left knee was injured in 
service came when he filed the instant claim for service 
connection in March 2002.  In essence, the veteran's 
statements and testimony to the effect that he sustained left 
knee injury or disability in service are uncorroborated by 
any contemporary evidence or by the post-service treatment 
records.  In this regard, the Board cannot ignore the fact 
that the news article received in May 2002 referred to 
treatment of unspecified disabilities following an automobile 
accident.  Again, the lack of supporting evidence compels the 
conclusion that  the veteran's statements and testimony as to 
the onset and progress of a left knee disorder are of little 
probative value.  See generally, Pond v. West, 12 Vet. App. 
341, 345-46 (1999); Cartwright v. Derwinski, 2 Vet. App. 24 
(1991).

Although the record contains a medical opinion supportive of 
the veteran's contention that his current left knee disorder 
is etiologically related to service, Dr. Kruse's opinion is 
specifically based upon the history provided by the veteran 
to the effect that he sustained two injuries to his left knee 
in service.  Therefore, Dr. Kruse's opinion is of no 
probative value unless the statements and testimony of the 
veteran concerning the incidents are found to be credible.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion 
based upon an inaccurate factual premise has no probative 
value).  As discussed above, the Board has found the 
veteran's statements and testimony to the effect that he 
experienced two injuries to his left knee in service to lack 
credibility.  Moreover, the Board points out that many of the 
clinical treatment notes on file from 1979 through the 1990s 
are from Dr. Kruse's practice and contain entries by Dr. 
Kruse himself, although it appears from his January 2003 
statement that the first time he was aware of any service 
injuries to the veteran's left knee was when the veteran 
supplied him with statements to that effect after filing the 
instant claim.

In short, there is no competent evidence of left knee injury 
or disability in service or for more than 30 years after 
service, and no competent evidence linking any current left 
knee disorder to service.  The veteran's statements and 
testimony concerning left knee injury or disability in 
service lack credibility, and the only opinion supportive of 
the claim is specifically based on the veteran's assertion of 
service injuries.  The Board therefore concludes that the 
preponderance of the evidence establishes that the veteran's 
left knee disability is not etiologically related to service 
and was not present within one year of his discharge 
therefrom.  Application of the evidentiary equipoise rule is 
not warranted because the evidence is not balanced and a 
reasonable doubt does not exist as to a material issue.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2000); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



ORDER

Entitlement to service connection for left knee disability, 
including arthritis and residuals of total knee arthroplasty, 
is denied.





	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



